The defendant and the automobile accident involved are identical in this case and in the case of Petteys v. Leith,62 S.D. 149, 252 N.W. 18. Each case represented an effort to recover damages resulting from collision of two automobiles, one owned and driven by William Leith the defendant, and the other operated and driven by Mrs. Roy Pooley. The plaintiff in the Petteys Case was a passenger in the car driven by Leith. The present plaintiff was a passenger in the car driven by Mrs. Roy Pooley. This court held in the Petteys Case that the speed of Leith's car could not be regarded as the proximate cause of the injury; that Leith was driving his car on his own side of the highway; and that he was not guilty of any actionable negligence.
If a verdict for the present plaintiff is to be sustained, it must be entirely in reliance upon the testimony of the witness Younger (who did not testify in the Petteys Case) to the effect that defendant Leith was driving on the wrong side of the highway.
Younger's point of observation, according to his own testimony, was seventy rods south and twenty to twenty-five rods east of the point of collision. No occupant of either automobile testified in either of the cases that Leith's car was anywhere except on the side of the road where it belonged. Younger testified, however, that he first observed the Leith car proceeding south on the road two miles north of the collision point and that he watched it continuously to the collision, although it was so dark that he could not see the car itself at all and could see nothing but the headlights, which were very bright and glaring, but could nevertheless observe that the car was proceeding and continued to proceed south well to the east of the center of the highway. The testimony of this witness is not in accord with that of other witnesses or parties who were in a very much better position for observation. His story is full of internal inconsistencies, and in our opinion his testimony is not sufficiently credible to support a verdict.
We believe that the judgment should be reversed, and the cause remanded, with directions to enter a judgment for defendant. *Page 561